
	
		II
		109th CONGRESS
		2d Session
		S. 3611
		IN THE SENATE OF THE UNITED STATES
		
			June 29, 2006
			Mr. Allard (for himself
			 and Mr. Salazar) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		A BILL
		To authorize the Secretary of the Interior to participate
		  in the implementation of the Platte River Recovery Implementation Program for
		  Endangered Species in the Central and Lower Platte River Basin and to modify
		  the Pathfinder Dam and Reservoir. 
	
	
		1.Short title; table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Platte River Recovery
			 Implementation Program and Pathfinder Modification Authorization Act of
			 2006.
			(b)Table of
			 contentsThe table of
			 contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Purposes.
					TITLE I—Platte River Recovery Implementation Program
					Sec. 101. Definitions.
					Sec. 102. Implementation of Program.
					Sec. 103. Cost-sharing contributions.
					Sec. 104. Authority to modify Program.
					Sec. 105. Effect.
					Sec. 106. Authorization of appropriations.
					Sec. 107. Termination of authority.
					TITLE II—Pathfinder Modification Project
					Sec. 201. Authorization of project.
					Sec. 202. Authorized uses of pathfinder reservoir.
				
			2.PurposesThe purposes of this Act are to
			 authorize—
			(1)the Secretary of the Interior, acting
			 through the Commissioner of Reclamation and in partnership with the States,
			 other Federal agencies, and other non-Federal entities, to continue the
			 cooperative effort among the Federal and non-Federal entities through the
			 implementation of the Platte River Recovery Implementation Program for
			 threatened and endangered species in the Central and Lower Platte River Basin
			 without creating Federal water rights or requiring the grant of water rights to
			 Federal entities; and
			(2)the modification of the Pathfinder Dam and
			 Reservoir.
			IPlatte River
			 Recovery Implementation Program
			101.DefinitionsIn this title:
				(1)AgreementThe
			 term Agreement means the Platte River Recovery Implementation
			 Program Cooperative Agreement entered into by the Governors of the States and
			 the Secretary.
				(2)First
			 incrementThe term First Increment means the first
			 13 years of the Program.
				(3)Governance
			 committeeThe term Governance Committee means the
			 governance committee established under the Agreement and composed of members
			 from the States, the Federal Government, environmental interests, and water
			 users.
				(4)Interest in
			 land or waterThe term interest in land or water
			 includes a fee title, short- or long-term easement, lease, or other contractual
			 arrangement that is determined to be necessary by the Secretary to implement
			 the land and water components of the Program.
				(5)ProgramThe
			 term Program means the Platte River Recovery Implementation
			 Program established under the Agreement.
				(6)Project or
			 activityThe term project or activity
			 means—
					(A)the planning,
			 design, permitting or other compliance activity, preconstruction activity,
			 construction, construction management, operation, maintenance, and replacement
			 of a facility;
					(B)the acquisition
			 of an interest in land or water;
					(C)habitat
			 restoration;
					(D)research and
			 monitoring;
					(E)program
			 administration; and
					(F)any other
			 activity that is determined to be necessary by the Secretary to carry out the
			 Program.
					(7)SecretaryThe
			 term Secretary means the Secretary of the Interior, acting
			 through the Commissioner of Reclamation.
				(8)StatesThe
			 term States means the States of Nebraska, Wyoming, and
			 Colorado.
				102.Implementation
			 of Program
				(a)In
			 generalThe Secretary, in cooperation with the Governance
			 Committee, may—
					(1)participate in
			 the Program; and
					(2)carry out any
			 projects and activities that are designated for implementation during the First
			 Increment.
					(b)Authority of
			 secretaryFor purposes of carrying out this title, the Secretary,
			 in cooperation with the Governance Committee, may—
					(1)enter into
			 agreements and contracts with Federal and non-Federal entities;
					(2)acquire interests
			 in land, water, and facilities from willing sellers without the use of eminent
			 domain;
					(3)subsequently
			 transfer any interests acquired under paragraph (2); and
					(4)accept or provide
			 grants.
					103.Cost-sharing
			 contributions
				(a)In
			 generalThe States shall contribute not less than 50 percent of
			 the total contributions necessary to carry out the Program.
				(b)Non-Federal
			 contributionsThe following contributions shall constitute the
			 States’ share of the Program:
					(1)$30,000,000 in
			 non-Federal funds, with the balance of funds remaining to be contributed to be
			 adjusted for inflation on October 1 of the year after the date of enactment of
			 this Act and each October 1 thereafter.
					(2)Credit for
			 contributions of water or land for the purposes of implementing the Program, as
			 determined to be appropriate by the Secretary.
					(c)In-kind
			 contributionsThe Secretary or the States may elect to provide a
			 portion of the Federal share or non-Federal share, respectively, in the form of
			 in-kind goods or services, if the contribution of goods or services is approved
			 by the Governance Committee, as provided in Attachment 1 of the
			 Agreement.
				104.Authority to
			 modify ProgramThe Program may
			 be modified or amended before the completion of the First Increment if the
			 Secretary and the States determines that the modifications are consistent with
			 the purposes of the Program.
			105.Effect
				(a)Effect on
			 reclamation lawsNo action
			 carried out under this title shall, with respect to the acreage limitation
			 provisions of the reclamation laws—
					(1)be considered in
			 determining whether a district (as the term is defined in section 202 of the
			 Reclamation Reform Act of 1982 (43 U.S.C. 390bb)) has discharged the obligation
			 of the district to repay the construction cost of project facilities used to
			 make irrigation water available for delivery to land in the district;
					(2)serve as the
			 basis for reinstating acreage limitation provisions in a district that has
			 completed payment of the construction obligations of the district; or
					(3)serve as the
			 basis for increasing the construction repayment obligation of the district,
			 which would extend the period during which the acreage limitation provisions
			 would apply.
					(b)Effect on water
			 rightsNothing in this title —
					(1)creates Federal
			 water rights; or
					(2)requires the
			 grant of water rights to Federal entities.
					106.Authorization
			 of appropriations
				(a)In
			 generalThere is authorized to be appropriated to carry out
			 projects and activities under this title $157,140,000, as adjusted under
			 subsection (c).
				(b)Nonreimbursable
			 Federal expendituresAny amounts expended under subsection (a)
			 shall be considered to be nonreimbursable Federal expenditures.
				(c)AdjustmentThe
			 balance of funds remaining to be appropriated shall be adjusted for inflation
			 on October 1 of the year after the enactment of this Act and each October 1
			 thereafter.
				(d)Availability of
			 fundsAt the end of each fiscal year, any unexpended funds for
			 projects and activities made available under subsection (a) shall be retained
			 for use in future fiscal years to implement projects and activities under the
			 Program.
				107.Termination of
			 authorityThe authority for
			 the Secretary to implement the First Increment shall terminate on September 30,
			 2020.
			IIPathfinder
			 Modification Project
			201.Authorization
			 of project
				(a)In
			 generalThe Secretary of the Interior, acting through the
			 Commissioner of Reclamation (referred to in this title as the
			 Secretary), may—
					(1)modify the
			 Pathfinder Dam and Reservoir; and
					(2)enter into 1 or
			 more agreements with the State of Wyoming to implement the Pathfinder
			 Modification Project (referred to in this title as the Project),
			 as described in Appendix F to the Final Settlement Stipulation in Nebraska v.
			 Wyoming, 534 U.S. 40 (2001).
					(b)Federal
			 appropriationsNo Federal appropriations are required to modify
			 the Pathfinder Dam under this section.
				202.Authorized
			 uses of pathfinder reservoirThe approximately 54,000 acre-feet capacity
			 of Pathfinder Reservoir, which has been lost to sediment but will be recaptured
			 by the Project, may be used for municipal, environmental, and other purposes,
			 as described in Appendix F to the Final Settlement Stipulation in Nebraska v.
			 Wyoming, 534 U.S. 40 (2001).
			
